Exhibit 10.1

 

FIRST AMENDMENT TO ASSIGNMENT AGREEMENT

 

THIS FIRST AMENDMENT TO ASSIGNMENT AGREEMENT (this “Amendment”), dated June 7,
2019, is entered into by and between Xenetic Biosciences, Inc., a Nevada
corporation (“Buyer”), and OPKO PHARMACEUTICALS, LLC (“OPKO”).

 

RECITALS

 

WHEREAS, Buyer and OPKO previously entered into that certain Assignment
Agreement, dated as of March 1, 2019 (the “Assignment Agreement”);

 

WHEREAS, pursuant to Section 9.09 of the Assignment Agreement, the Assignment
Agreement may be amended, modified or supplemented by an agreement in writing
signed by Buyer and OPKO; and

 

WHEREAS, Buyer and OPKO desire to amend the Assignment Agreement by entering
into this Amendment.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.       Definitions. Capitalized terms used herein and not defined herein shall
have the meaning ascribed to such terms as set forth in the Assignment Agreement
and all references to Sections shall mean the Sections of the Assignment
Agreement unless reference is made to another document.

 

2.       Amendment to Assignment Agreement. The Assignment Agreement is hereby
amended as follows:

 

(a)       Section 2.02. Section 2.02 is deleted in its entirety and amended and
restated as follows:

“Section 2.02 Consideration.

 

(a) Purchase Price. As consideration for the transactions contemplated herein,
Buyer shall pay Two Million Six Hundred Twenty Five Thousand (2,625,000) shares
of Buyer Common Stock (the “Purchase Price,” and such shares of Buyer Common
Stock, the “Transaction Shares”), regardless of the trading price per share of
the Transaction Shares at the time of Closing (subject to the provisions
contained in (b) below), One Million Nine Hundred Sixty Eight Thousand Seven
Hundred and Fifty (1,968,750) of which shall be issued to Company, and Six
Hundred Fifty Six Thousand Two Hundred Fifty (656,250) of which Company
designates Buyer to issue directly to Scripps.

 

(b) Adjustments. Notwithstanding anything contained herein to the contrary, if
at any time during the period between the date of this Agreement and the Closing
Date, any change in the outstanding shares of Buyer Common Stock shall occur by
reason of any reclassification, recapitalization, stock split, reverse split,
subdivision or combination, exchange or readjustment of shares, or any stock
dividend thereon with a record date during such period, the number of shares of
Buyer Common Stock to be issued pursuant to this Agreement due to any such
occurrence described above as the aggregate consideration for the Transaction
Shares payable to Company and Scripps pursuant to Section 2.02(a) of this
Agreement shall be correspondingly adjusted.”

 

3.       Assignment Agreement Otherwise Unchanged. Except as expressly provided
herein, the Assignment Agreement shall remain unchanged and in full force and
effect. Each reference to “this Agreement” or “the Assignment Agreement” and
words of similar import in the Assignment Agreement and in the agreements and
other documents contemplated by the Assignment Agreement shall be a reference to
the Assignment Agreement, as amended hereby, and as the same may be further
amended, restated, supplemented and otherwise modified and in effect from time
to time.

 

4.       Ratification. In all respects not inconsistent with this Amendment,
Buyer and OPKO hereby ratify and affirm the Assignment Agreement as amended
hereby.

 

5.       Miscellaneous. This Amendment shall be binding upon and inure to the
benefit of each party to the Assignment Agreement and its successors and
permitted assigns. The interpretation and construction of this Amendment, and
all matters relating hereto, shall be governed by the laws of the State of
Delaware applicable to agreements executed and to be performed solely within
such State and without regard to the conflict of laws rules thereof. The
headings in this Amendment are for reference only and shall not affect the
meaning or interpretation of this Amendment. This Amendment may be executed in
counterparts, each of which is deemed an original, but all of which constitute
one and the same instrument. Delivery of an executed counterpart of this
Amendment electronically, via email or .pdf, or by facsimile shall be effective
as delivery of an original executed counterpart of this Amendment.

 

[Signature Page Follows]

 

 



 1 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first set forth above.

 

 

 

  BUYER:       XENETIC BIOSCIENCES, INC.           By: /s/ Jeffrey F.
Eisenberg                          Name: Jeffrey F. Eisenberg   Title:   Chief
Executive Officer               OPKO:       OPKO PHARMACEUTICALS, LLC       By:
/s/ Steven D. Rubin                                Name: Steven D. Rubin  
Title:   Executive Vice President

 

 

 

 

 



 2 

